Citation Nr: 0907850	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-07 845	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUE

Entitlement to service connection for a disability of the 
cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to 
December 1975, with subsequent reserve service.


FINDING OF FACT

The Veteran's cervical spine disability was not incurred 
during service, or for many years after service, and is not 
related to his service-connected lumbar spine disability.  


CONCLUSION OF LAW

Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the Veteran was informed of these elements with 
regard to the claims decided herein in a letter of May 2005, 
prior to the initial adjudication in the matter.  The Veteran 
was notified specifically of how the VA assigns disability 
ratings and effective dates in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service medical records have been obtained in 
support of the Veteran's claim.  The Veteran has been 
provided with a VA examination for purposes of compensation.  
He and his representative have presented relevant written 
argument in support of his claim.  We are satisfied that all 
relevant and obtainable evidence pertaining to the issues 
decided herein has been obtained.  All relevant records and 
contentions have been carefully reviewed.  Thus, the Board 
concludes that VA has satisfied its duties to notify and 
assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

The Veteran contends his cervical spine disability was 
proximately caused by his service-connected lumbar spine 
disability of lumbar myositis and lumbar spine degenerative 
joint disease and that service connection is warranted on a 
secondary, or proximate causation basis.  

Review of the medical evidence does not support the Veteran's 
claim, and does not reveal any other basis for a grant of 
service connection for a cervical spine disability.  The 
Veteran's service medical records, including those reflecting 
his initial period of active duty in 1974 and 1975, as well 
as those reflecting his reserve service, dated through 1996, 
are entirely negative for any complaints or findings 
involving the Veteran's cervical spine or neck region.  

The earliest record of neck pain is contained in the private 
medical report from the Veteran's own physician which reads, 
"on April 8, 2005, [the Veteran] came into my office in 
acute distress due to development of a new severe and 
disabling neck and dorsal back pain radiating to the right 
upper extremity."  In the same report, the physician 
attributed the Veteran's currently-shown cervical spine 
disability to "the constant carrying, bending, rotating, and 
repetitive above shoulder movements while performing his job 
duties for the US Postal Service."  (Other evidence in the 
claims file confirms that the Veteran has worked as a mail 
carrier for many years.)

In connection with this claim, the Veteran underwent a VA 
examination in July 2005.  Following a review of the medical 
evidence and a clinical examination of the Veteran, the 
examiner rendered a diagnosis of cervical muscle spasm with a 
bulging disc at C5-C6 and right C5-C6 radiculopathy.  The 
examiner also provided the medical opinion that the Veteran's 
cervical spine disability is not a result of his service-
connected lumbar spine disability as they are anatomically 
and physiologically independent areas of the body.  

In short, the medical evidence of record shows that the 
Veteran's currently-shown cervical spine disability is not 
related to service or to the service-connected lumbar spine 
disability.  Although the Veteran contends that the cervical 
spine disability is secondary to the lumbar spine disability, 
as a layperson without medical training, he is not competent 
to render an authoritative opinion as to the causation of his 
cervical spine disability.  Generally, lay persons ostensibly 
untrained in medicine can provide personal accounts of 
symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  There is no other evidence supporting the 
Veteran's assertions.

The Board concludes that the preponderance of the evidence is 
against the Veteran's claim and service connection for a 
cervical spine disability is not warranted.  The appeal must 
therefore be denied.


ORDER

Service connection for a cervical spine disability is denied.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


